Citation Nr: 9933575	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected major depression for the period prior to 
February 17, 1999.  

2.  Entitlement to a rating in excess of 70 percent for 
service-connected major depression for the period beginning 
February 17, 1999.

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected arthritis of the 
lumbar spine with radiculopathy to the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968 and from November 1970 to January 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision by the 
RO.  A personal hearing was conducted at the RO in September 
1997.  The Board remanded the appeal to the RO for additional 
development in September 1998.  

By rating action in April 1999, the RO assigned an increased 
rating to 70 percent for the veteran's service-connected 
psychiatric disorder, effective from February 17, 1999, and 
continued the 20 percent rating assigned for the service-
connected back disorder.  

In a statement received in April 1999, the veteran raised the 
additional issue of service connection for a heart disorder 
secondary to his service-connected hypertension.  This issue 
is not in appellate status and is referred to the RO for 
appropriate action.  

(This issue of an increased rating for service-connected 
arthritis of the lumbar spine with radiculopathy to the legs 
is the subject of the REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to February 17, 1999, the veteran's symptoms for 
major depression more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent rating and no greater.  

3.  From February 17, 1999, the symptoms of the veteran's 
major depression are of such severity as to produce total 
social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 50 percent for 
service-connected major depression prior to February 17, 1999 
are met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Part 4, Diagnostic Codes 9405-9440 (1999).

2.  The criteria for an increased rating to 100 percent for 
the veteran's service-connected major depression from 
February 17, 1999 are met.  38 U.S.C.A. §§  1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9405-
9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA outpatient psychiatric note in February 1997 indicated 
that the veteran had some anxiety and distress related to 
social/work meetings.  The examiner noted that the veteran 
was enjoying his cars (hobby), and that they seemed to be the 
one thing that held his enthusiasm.  The following week, the 
veteran expressed more depression and talked about being 
tired of trying to fulfill roles and play protocols.  The 
examiner noted that the veteran had been focused on his 
physical disabilities for the past several weeks and that he 
seemed to be super-vigilant to bodily changes.  He noted that 
the veteran had vulnerable bodily systems and when he was 
most emotionally distressed, the physical distress got worse.  
The veteran was quite intense about how anxious and angry he 
gets when put on the spot or put in a position of having to 
fulfill a social public role (i.e., showing dignitaries 
around or having to present a talk).  The examiner indicated 
that there was a subtle sense that the veteran felt very 
constrained.  

Progress notes in April 1997, indicated that the veteran had 
resumed regular journalizing which helped him focus on 
important themes.  The veteran was struggling to set 
boundaries with a variety of people in his life while also 
trying to discern and do things which brought him pleasure.  
The veteran went to Germany with his wife for a week, but was 
uncomfortable having to socialize during that time.  His wife 
remained in Germany for several weeks, and the veteran 
indicated that he looked forward to being by himself for 
awhile.  The veteran indicated that he was considering 
whether to continue working for a service organization 
through the VA because of the political demands.  The 
examiner noted that the veteran had unresolved anger from his 
military experiences and was more vulnerable to rage and 
depression when in the VA environment.  The examiner noted 
that the veteran was doing much better with his individual 
interests which were entrepreneurial like.  

When examined by VA in May 1997, the veteran reported that 
his main problem was depression.  The veteran focused on 
stressors he had in service and blamed himself for wrecking 
his military career.  The veteran reported that he lived with 
his wife and two adult children, and that he did volunteer 
work with a service organization at the VA about 15 hours a 
week.  The veteran reported that he slept most of the other 
time.  He reported having very few friends and little 
interest in social activities.  He described himself as being 
of normal mood at times, very depressed at other times, and 
being extremely angry, both at himself and others, at other 
times.  

On mental status examination, the veteran was neatly dressed 
and well groomed.  He had a rather rosy smile initially, but 
talked about severe depression as well as thoughts of 
suicide.  He was well oriented, and denied any psychotic 
symptoms.  The veteran reported that he was very disappointed 
in himself, but felt that he was being helped by his 
psychotherapy.  He was quite sarcastic and, at times, his 
affect did not appear to match his depression.  His insight 
was fair and his judgment was okay.  The examiner indicated 
that the veteran had been quite depressed since 1993 and had 
been suicidal at times even though he had not been 
hospitalized.  The veteran was getting rather intensive 
outpatient psychotherapy which was of great benefit.  The 
examiner opined that the veteran was moderately to severely 
disabled from his psychiatric disorder and had very few 
positive relationships.  His relationship with his wife and 
children was quite rocky, and he had few friends.  The 
veteran reported that there were many days that he could not 
spend even three hours at the hospital doing volunteer work.  
The impression was major depressive disorder and generalized 
anxiety disorder.  

At a personal hearing at the RO in September 1997, the 
veteran testified that he went to counseling monthly and was 
on Prozac twice a day.  He reported having arguments with his 
wife and children, and losing his temper with minor 
aggravating incidents.  The veteran reported that he had very 
few friends and did not like to be around other people.  

VA psychiatric treatment records from June to August 1997 
indicate the veteran continued to feel irritated and 
frustrated.  The examiner characterized the veteran's 
personality as that of a loner but noted that he did need to 
relate to others with similar interests or hobbies.  The 
records indicate that the veteran's relationship with his 
wife and children was improving.  The veteran worried that he 
could not continue working at his current job because of 
possible exacerbation of his psychiatric disorder.  

VA psychiatric records in February 1999 indicate that the 
veteran quit working because of his psychiatric and physical 
disabilities.  The veteran had become less able to cope 
emotionally and physically with his pain and depression and 
spent a great deal of his time in bed, sometimes for days.  
His thinking, memory, attention span, and comprehension were 
affected on a daily basis.  The veteran had unprovoked 
irritability and anger from depression and severe pain.  He 
had difficulty in adapting to any stressful circumstances.  
The examiner indicated that the veteran had deficiencies in 
most areas, including work, family, relations, thinking, 
emotions, and behavior.  He was in a state of near continuous 
depression and anxiety which affected his ability to function 
independently, appropriately, and effectively.  The examiner 
concluded that the veteran was clearly unemployable due to 
service connected disabilities, and assigned a Global 
Assessment of Functioning (GAF) score of 41.  

When examined by VA in April 1999, the veteran reported that 
he was the worst he had ever been.  The veteran reported that 
he had recently found out he had a severe illness and could 
die.  He said that this was very hard on him emotionally and 
that he was quite depressed.  The veteran did not want to 
talk to anyone and wanted to be alone.  The veteran reported 
that he had made little progress with his anxieties and 
social phobias even before he found out about his grave 
illness.  He described severe mood swings ranging from mild 
and meek, to episodes of rage, to depression.  He described 
an incident where he was cut off while driving on the highway 
and "putting two bullets into the motor" of the other car.  
He reported losing his temper with his wife and children, and 
said that he had run one of his children out of his home.  
The veteran stated that he and his family occupied different 
ends of the house and got along very poorly.  He reported 
thoughts of suicide and said that he had played Russian 
roulette within the past month, although he said he did not 
have any immediate plans to kill himself.  The veteran also 
reported that he slept a lot.  

On mental status examination, the veteran was very poorly 
groomed and dressed.  His hair looked greasy and he was 
unshaven with what looked like one to two weeks' growth of 
beard.  His eyes were downcast and he made no real eye 
contact.  He admitted to being extremely depressed and had 
occasional suicidal thoughts with no current plans.  He 
denied any hallucinations and there was no evidence of 
delusional thinking.  The veteran was quite disoriented and 
gave the wrong date and his incorrect age.  The impression 
included social phobia and major depression.  On Axis V, the 
current GAF score was 25, with some danger of hurting himself 
or others, and an inability to function in almost all areas.  
The examiner opined that the veteran was functioning very 
poorly and was seriously disabled, though capable of handling 
his own funds.  

A Request for Employment Information, received in June 1999, 
indicated that the veteran last worked in February 1999, due 
to multiple physical disabilities.  His employment, beginning 
in 1994, was as an independent contractor for a veteran's 
service organization.  His duties included tracking volunteer 
driver hours, paying mileage and coordinating appointments.  
He was scheduled to work about 30 hours a week, but failing 
health required him to reduce his hours to 15 per week.  His 
salary for the one year prior to his ending date of 
employment was over $14,000.

Analysis

The Board finds the veteran's claim for an increased rating 
for the service-connected psychiatric disorder to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity, and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

38 C.F.R. § 4.126 (1999).  

As indicated above, the veteran was assigned a 70 percent 
evaluation for his service-connected psychiatric disorder, 
effective from February 17, 1999, by rating action in April 
1999.  Prior to the assignment of the 70 percent evaluation, 
the veteran's major depression was rated 30 percent 
disabling.  The questions now before the Board is whether the 
veteran is entitled to a rating higher than 30 percent prior 
to the effective date of the recent award, and whether the 
increased rating to 70 percent was adequate.  

The relevant applicable rating criteria for the veteran's 
major depression is as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name................................. 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130 (1999)  

Prior to February 17, 1999, the evidentiary record shows that 
the veteran was a retired career soldier and was employed on 
a part-time basis by a service organization.  Although the 
veteran described his work as voluntary, he did receive 
compensation for his work.  VA clinical records in 1997 and 
1998 show that the veteran had difficulty adjusting to his 
retirement from military service and was attempting to deal 
with stress from his job and at home.  The records show that 
the veteran's main problem was depression, and that he 
attended psychiatric counseling on a regular basis.  The 
veteran had difficulty communicating with his wife and adult 
children, but appeared to be able to deal with them fairly 
well.  However, he continued to experience unprovoked 
outbursts of anger and rage, and preferred to be alone.  When 
evaluated by VA in May 1997, the veteran was severely 
depressed and talked about thoughts of suicide, though he 
reported no plan or attempts.  He was well oriented at that 
time, and there was no evidence of a thought disorder or 
psychotic symptoms.  The examiner opined that the veteran was 
moderately to severely disabled from his psychiatric 
disorder, and that he had very few friends.  

The frequency of the veteran's psychiatric counseling was 
reduced to once a month beginning in July 1997, though he 
continued to be prescribed medication for his psychiatric 
symptoms.  The evidentiary record shows that the veteran was 
seen by VA primarily for physical problems in 1998, and there 
are very few clinical notes pertaining to psychiatric 
treatment during that time.  Beginning in February 1999, the 
record indicates a worsening of the veteran's psychiatric 
symptoms and that he was found to be unemployable due, in 
large part, to his service-connected psychiatric disorder.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the psychiatric disability picture prior to 
February 17, 1999 more closely approximated the criteria for 
a 50 percent schedular rating.  The veteran's psychiatric 
symptoms included severe depression and suicidal thoughts, 
and a medical opinion to the effect that the veteran was 
moderately to severely disabled due to his service-connected 
psychiatric disorder.  Clearly, the veteran does not meet the 
criteria for a 70 rating prior to February 17, 1999.  There 
was no impairment of thought processes; the veteran 
demonstrated no hallucinations or delusions; he was not a 
danger to himself or others; his personal hygiene was good; 
and there was no evidence of impairment of memory or 
orientation.  In addition, his speech was not shown to have 
been intermittently illogical, obscure or irrelevant.  
Information from his employer showed a cut-back in hours due 
to physical and not psychiatric symptoms.  Impulse control 
appears to have been intact and obsessional rituals were 
never complained of.    

Increased rating from February 17, 1999.  

The predominant picture of the veteran's medical history from 
February 17, 1999 shows that he has total social and 
industrial impairment and, therefore, his major depression 
does warrant a higher evaluation than 50 percent.  The 
veteran's psychiatric symptoms appear to present a danger to 
himself and possibly to others.  The evidence of record from 
February 17, 1999 includes two opinions from VA psychiatrists 
to the effect that the veteran's symptomatology resulted in 
total occupational and social impairment.  The undersigned 
finds the doctor's opinions persuasive, particularly in light 
of the fact that there is no medical opinion to the contrary.  
Accordingly, the Board finds that the veteran's major 
depression is such that it more closely approximates the 
criteria for a 100 percent schedular rating from February 17, 
1999.  


ORDER

An increased rating to 50 percent for service-connected major 
depression prior to February 17, 1999 is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  

An increased schedular rating to 100 percent for service-
connected major depression from February 17, 1999 is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
September 1998, in part, for an examination to determine 
whether the veteran had any functional impairment due to pain 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45, and to 
consider the holding of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board specifically requested that the 
examiner express the degree of any functional impairment 
found in terms of the degree of additional range-of-motion 
loss or ankylosis due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca.  

Although the veteran was examined by VA in March 1999, the 
orthopedic examiner did not provide sufficiently detailed 
information to evaluate the degree of functional impairment 
under DeLuca.  The Board specifically requested that the 
orthopedic examiner express the degree of functional 
impairment found in terms of the degree of additional range-
of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  This was not accomplished.  The examiner's 
failure to comply with the instructions may have been due to 
the fact that the claims file contained only part of the 
September 1998 remand document, and the missing portion 
included the Board's instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

Although further delay is regrettable, the veteran must be 
afforded another VA orthopedic examination which fully 
complies with the Board's instructions below.  In addition, a 
neurological examination will be ordered to assure that the 
medical evidence reviewed by the Board is timely.  To ensure 
that VA has met its duty to assist the claimant in developing 
the facts pertinent to his claim, the case is REMANDED to the 
RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected low back disability 
since April 1999.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, not already obtained, 
as well as any VA clinical records, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
low back disability.  Prior to the 
examinations, he should be informed of 
the consequences for any failure to 
appear.  The claims folder and a copy of 
this REMAND must be made available to the 
examiners for review in connection with 
the examinations, and all indicated tests 
and studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The answers to the following 
questions should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  


Instructions for the orthopedic examiner:  

I.  The normal range of motion of 
the lumbar spine, and any limitation 
of motion in the veteran's lower 
back; whether there is listing of 
the whole spine to the opposite 
side; and whether there is a 
positive Goldthwaite's sign.  

II.  Whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Whether pain significantly 
limit functional ability during 
flare-ups or when the low back is 
used repeatedly over a period of 
time?  This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups under § 
4.40.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  



Instructions for the neurological 
examiner:

I.  Discuss all complaints and 
findings referable to the 
neurological aspects of the service 
connected low back disability.  

II.  Discuss whether the veteran 
suffers from recurring attacks of 
neurological symptomatology; and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  

III.  Indicate whether any 
neurological symptomatology results 
in incapacitating episodes and the 
total duration of those episodes.  

IV.  Report whether the veteran has 
sciatic neuropathy with 
characteristic pain attributable to 
the service connected disability.  
If so, indicate whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
disability have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for any 
examination, correspondence informing him 
of the date and place of the examination 
and the possible consequences of his 
failure to appear should be included in 
the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






